EXHIBIT 10.74

 

HIBERNIA

 

[DATE]

 

[NAME]      [ADDRESS]     

Re:   Grant of Nonqualified Stock Option

   Grant No. [GRANT NO.]

 

Dear [NAME]:

 

Under the terms of the Hibernia Corporation (the “Company”) 2003 Long-Term
Incentive Compensation Plan, as amended, (the “Plan”), you are hereby granted an
option to purchase shares of the Company’s no par value Class A voting common
stock (the “Common Stock”). This letter is intended to provide you with notice
of the terms and conditions applicable to your grant. Unless defined below,
capitalized terms used herein shall have the meanings ascribed to them in the
Plan.

 

1. Grant. Effective as of [DATE] (the “Grant Date”), you are granted a
Nonqualified Stock Option (the “Option”) to purchase from the Company [SHARES]
shares of Common Stock at an exercise price of [PRICE] per share, which is the
Fair Market Value of the Common Stock as of the Grant Date (as calculated under
the Plan), as such number of shares and/or exercise price may be adjusted from
time to time pursuant to the terms of the Plan.

 

2. Vesting; Exercise. Except as otherwise provided herein, the Option will vest
and be exercisable, in accordance with the following schedule:

 

Your Option may be exercised on or after [the second anniversary of the grant
date] to acquire [50% of the shares];

 

Your Option may be exercised on or after [the third anniversary of the grant
date] to acquire 25% of the shares]; and

 

Your Option may be exercised on or after the fourth anniversary of the grant
date] to acquire 25% of the shares].

 

1



--------------------------------------------------------------------------------

[DATE]

Page 2

 

3. Expiration of Option and Additional Vesting Provisions. The Option granted
hereunder will remain exercisable during the period of your employment with the
Company and its Affiliates and will expire ten years from the Grant Date (the
“Expiration Date”). If you cease to be employed by the Company and any Affiliate
prior to the Expiration Date, the Option granted hereunder will be exercisable
as follows:

 

  a. If your employment ceases on account of your Retirement, death or
Disability, any portion of the Option granted hereunder that has not vested
shall vest and be exercisable as of the date of cessation of employment and the
Option granted hereunder will remain exercisable until the earlier of (i) the
lapse of the three-year period following your cessation of employment, or (ii)
the Expiration Date.

 

  b. If your employment ceases for any other reason, including Cause, any
portion of the Option granted hereunder that has not vested shall be forfeited
and cancelled without any additional notice and without the payment of any
compensation and, except as provided in subpart (c) below, any portion of the
Option granted hereunder that has vested and is exercisable will remain
exercisable until the earlier of (i) the lapse of the 90-day period following
your cessation of employment, or (ii) the Expiration Date.

 

  c. If your employment ceases as a result of termination for Cause an defined
in subparagraphs (a), (b), (c) or (d) of Section 2.3 of the Plan, any portion of
the Option granted hereunder that has vested and is exercisable shall be
forfeited and cancelled without any additional notice and without the payment of
any compensation.

 

4. Manner of Exercise. The Option granted hereunder shall be exercised, in whole
or in part, by providing written notice to the Executive Compensation Committee
(the “Committee”) or its designee, which notice shall specify the number of
shares of Common Stock to be purchased and be accompanied by the full exercise
price for such shares. You can pay the exercise price in the form of cash or
cash equivalents and/or by delivery of shares of Common Stock that you have
owned for at least six months or that you acquired on the open market. Common
Stock tendered in payment of the option price shall be valued at the Fair Market
Value (as calculated under the Plan) as of the date of exercise. You can also
pay the exercise price through a broker assisted transaction as authorized by
the Plan, provided that the proceeds thereof are applied to the payment of the
exercise price and provided further that such transaction is then permissible
under applicable law and has been authorized by the Committee. The Company may,
in its discretion, require that you furnish the Company with an opinion of
counsel acceptable to the Company that the transaction is permissible under
applicable law.

 

Delivery of certificates representing shares of Common Stock will be made by the
Company promptly after receipt of your notice of exercise and payment in full of
the exercise price and any amounts required to be withheld pursuant to
applicable tax laws in connection with such exercise; provided, however, that
the Company’s obligation to deliver certificates to you may be postponed, in the
sole discretion of the Committee, for any period necessary to list, register or
otherwise qualify the shares under applicable Federal or state securities laws.
No fractional shares will be issued pursuant to the exercise of this Option.

 

2



--------------------------------------------------------------------------------

[DATE]

Page 3

 

5. Transferability of Options. Except as expressly provided herein, your Option
is not subject in any manner to sale, transfer, pledge, assignment or other
encumbrance or disposition, whether by operation of law or otherwise and whether
voluntarily or involuntarily, except by will or the laws of descent and
distribution.

 

If your employment ceases on account of your death prior to your exercise of the
Option granted hereunder and prior to the Expiration Date, the Option may be
exercised by the executor(s) or administrator(s) of your estate or by the person
designated by will or entitled by the laws of descent and distribution.

 

With the prior consent of the Committee, the Option granted hereunder can be
transferred to members of your immediate family, any trust for the benefit of
you or your immediate family members, and/or partnerships or other entities
whose partners, members or shareholders are you and/or your immediate family
members. For purposes of this paragraph 5, the term “immediate family” shall
have the meaning ascribed to such term in Rule 16a-1(e) promulgated under the
Exchange Act. As a condition to any such transfer, you and your transferees will
be required to enter into a written agreement with the Company acknowledging
that the transferred Option is subject to the provisions of the Plan, this
agreement, and such additional terms and conditions as the Committee may deem
necessary or appropriate.

 

6. Shareholder Rights. Prior to the issuance of shares of Common Stock
hereunder, you will have no rights as a shareholder of the Company with respect
to the shares subject to the Option granted hereunder. Until such time, you will
not be entitled to dividends or distributions with respect to the option shares
or to vote such shares on any matter submitted to the shareholders of the
Company.

 

7. Employment. Neither the granting of the Option nor any term or provision of
this agreement shall constitute or be evidence of any understanding, express or
implied, on the part of the Company or any of its Affiliates to employ you or
retain your services for any period.

 

8. Change of Control. In the event of a Change of Control, any portion of the
Option granted hereunder that has not vested shall vest and be exercisable
immediately and will remain exercisable until the later of (a) the six-month
period following such Change of Control or (b) the period described in Section 3
hereof, but in no event after ten years from the Grant Date.

 

9. Additional Requirements. You acknowledge that Common Stock acquired hereunder
may bear such legends as the Company deems appropriate, whether to comply with
applicable Federal or state securities laws or the terms of the Plan. In
connection therewith and prior to the issuance of such shares, you may be
required to deliver to the Company such other documents as may be reasonably
required to ensure compliance with applicable Federal or state securities laws
or with such representations as the Committee deems necessary.

 



--------------------------------------------------------------------------------

[DATE]

Page 4

 

10. Return of Economic Value. Under certain circumstances, if you voluntarily
terminate or if you are terminated for Cause, you may be required to return to
the Company all or a portion of the Economic Value of the Option as described in
Section 11.6 of the Plan. (The terms “Cause” and “Economic Value” are used as
defined in the Plan.) If a Change of Control occurs prior to your termination,
this Section 10 shall not apply and you shall not be required to return to the
Company the Economic Value of the Option.

 

11. Subject to the Plan. The Option granted hereunder is subject to additional
terms and conditions set forth in the Plan and to the rules and regulations
established by the Executive Compensation Committee of the Board of Directors of
the Company.

 

Very truly yours,

HIBERNIA CORPORATION By:        

[NAME]

   

[TITLE]

 



--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND ACCEPTANCE

OF GRANT OF NONQUALIFIED STOCK OPTION

 

The undersigned acknowledges receipt of and accepts the Grant of Nonqualified
Stock Option dated                     , 200  . The undersigned further
acknowledges receipt of the Plan and a prospectus containing additional
information about the Plan, copies of which are located on InSite at Employee
Central, Stock Option Information, 2003 Long-Term Incentive Compensation Plan,
and a copy of the Company’s 2003 Annual Report located on InSite at Employee
Central, Stock Option Information.

 

The undersigned understands that the Option grant is subject to the terms and
conditions of the Plan in addition to the terms and conditions of the Option
Agreement.

 

 

Signature

 

Print Name

 

Date

 